

Exhibit 10.4(w)

PERFORMANCE-BASED CASH AWARD (TSR and ROC)
ISSUED UNDER
RYDER SYSTEM, INC. 2012 EQUITY AND INCENTIVE COMPENSATION PLAN


2013 TERMS AND CONDITIONS


The following terms and conditions apply to the 2013 performance-based cash
awards (the “PBCAs”) granted by Ryder System, Inc. (the “Company”) under the
Ryder System, Inc. 2012 Equity and Incentive Compensation Plan (the “Plan”), as
specified in the Performance-Based Cash Award Notification (the “Notification”)
which references these terms and conditions. Certain terms of the PBCA,
including the Participant’s target cash opportunity, are set forth in the
Notification. The Compensation Committee of the Company’s Board of Directors
(the “Committee”) shall administer the PBCAs in accordance with the Plan.
Capitalized terms used herein and not defined shall have the meaning ascribed to
such terms in the Plan or in the Notification.


1.
General. Each PBCA represents the right to receive a cash payment on a future
date based upon the attainment of certain financial performance goals and
continued employment, on the terms and conditions set forth herein, in the
Notification and in the Plan, the applicable terms, conditions and other
provisions of which are incorporated by reference herein (collectively, the
“Award Documents”). A copy of the Plan and the documents that constitute the
“Prospectus” for the Plan under the Securities Act of 1933, have been made
available to the Participant prior to or along with delivery of the
Notification. In the event there is an express conflict between the provisions
of the Plan and those set forth in any other Award Document, the terms and
conditions of the Plan shall govern. It is intended that the PBCAs qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code.



The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the PBCA may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of his or her PBCA and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determinations made by the Committee relating to the PBCA shall be final and
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under the Plan.


2.
Financial Performance Goals.



Fifty percent (50%) of the dollar amount specified in the Notification (the
“Target PBCA”) will accrue based on the Company’s Return on Capital and fifty
percent (50%) of the dollar amount specified in the Notification will accrue
based on the Company’s TSR Rank (as defined in this Section 2).


Return on Capital


With respect to each ROC Performance Period, the Company’s ROC, as finally
determined by the Committee pursuant to this Section 2, will be measured
annually against a Maximum ROC, Target ROC and Threshold ROC, and the right to
the PBCA will accrue, based on the following schedule:

1



--------------------------------------------------------------------------------







Company’s ROC
ROC Accrual Percentage
Maximum ROC
125%
Target ROC
100%
Threshold ROC
25%
Below Threshold ROC
0%

    
For purposes of the schedule above, by March 31 of each ROC Performance Period,
the Committee will determine the Maximum ROC, Target ROC and Threshold ROC for
such ROC Performance Period. If the Company’s ROC falls between the measuring
points on the foregoing schedule, the ROC Accrual Percentage for such ROC
Performance Period will be determined proportionally between the measuring
points.


Once established, the Maximum ROC, Target ROC and Threshold ROC shall not be
changed during the ROC Performance Period; provided, however, if the Committee
determines that external changes or other unanticipated business conditions have
materially affected the fairness of the applicable performance goals, then the
appropriate adjustments may be made to the applicable performance goals (either
up or down) during the ROC Performance Period.


As soon as practicable after the end of the applicable ROC Performance Period,
the Committee will review and approve the calculation of the Company’s ROC for
purposes of determining the ROC Accrual Percentage The Company’s ROC will be
calculated in accordance with generally accepted accounting principles (“GAAP”),
provided that, the Committee may exclude or include the following items from
actual results in determining performance including (i) changes in accounting
principle, standard or policy; (ii) changes in law or regulation; (iii) asset
impairments; (iv) restructuring charges; (v) discontinued operations; and (vi) 
non-operational or non-recurring items, in each case, other than those included
in the Target ROC for the relevant ROC Performance Period.


TSR Rank


At the end of each TSR Performance Period, the Company TSR and the Total
Shareholder Return of the companies included in the Comparator Group for that
TSR Performance Period will be ranked from highest to lowest, with the Company’s
rank being defined as the “Company’s TSR Rank”. The right to the PBCA will
accrue, based on the following schedule:



2



--------------------------------------------------------------------------------



Company’s TSR Rank
TSR Accrual Percentage
1 - 10
125%
11
118.75%
12
112.50%
13
106.25%
14
100%
15
85%
16
70%
17
55%
18
40%
19
25%
20 - 28
0%

 
If any company in the Comparator Group does not have a stock price that is
quoted on a national securities exchange during the last ten (10) trading days
of the applicable TSR Performance Period, such company will be deleted from the
Comparator Group effective at the beginning of such TSR Performance Period .
Notwithstanding the foregoing, if any company(ies) in the Comparator Group file
for bankruptcy, become insolvent or dissolve prior to the end of the applicable
TSR Performance Period, such company(ies) will be deemed to be ranked last among
all companies in the Comparator Group. If the number of companies in the
Comparator Group changes, the Committee will, if deemed necessary, adjust the
TSR Accrual Percentages forth above, consistent with the methodology used to
determine the TSR Accrual Percentages set forth above.


3.
Payment of Award. Provided that the Participant remained continuously employed
through the end of the Three-Year Performance Period (but subject to Section 4
below), a cash payment equal to the Accrued PBCA, less applicable withholding
taxes, will be made to the Participant. Such payment will be made as soon as
practicable after the Committee has determined the Company’s ROC Accrual
Percentage for the Third ROC Performance Period and the Company’s TSR Accrual
Percentage for the Third TSR Performance Period, provided that in no event shall
the payment be made after March 15, 2016, unless administratively impracticable
to do so.



4.
Termination of the PBCA; Forfeiture. The PBCA will be cancelled upon the
termination of the Participant’s employment with the Company and its
Subsidiaries as described below.



(a)
Resignation by the Participant or Termination by the Company or a Subsidiary:
Except as provided in subsection (b) below, upon any termination of a
Participant’s employment with the Company and its Subsidiaries prior to the end
of the Three-Year Performance Period, the outstanding PBCA, whether or not
accrued, will be forfeited and the Participant will not have any right to any
payment in respect thereof. In addition, even if a Participant remains employed
through the end of the Three-Year Performance Period, if the Participant’s
employment is subsequently terminated by the Company or a Subsidiary for Cause,
the right to any payment shall be forfeited, and the Company shall have the
right to reclaim and receive from the Participant any payment in respect of the
PBCA made to the Participant pursuant to Section 3 within the one year period
before the date of the Participant’s termination of employment.


3



--------------------------------------------------------------------------------





(b)
Termination by reason of Death, Disability or Retirement: If a Participant’s
employment terminates due to death, Disability or Retirement prior to the end of
the Three-Year Performance Period, the Participant (or his or her Beneficiary,
in the event of death) will be entitled to receive a pro-rata portion of the
cash payment that would have been paid pursuant to Section 3 had the Participant
remained employed through the end of the Three-Year Performance Period, based on
the number of days during the Three-Year Performance Period that the Participant
is considered to be an active employee as determined by the Company, payable at
the time and manner specified in Section 3 above.



(c)
Proscribed Activity: If, during the Proscribed Period but prior to a Change of
Control, the Participant engages in a Proscribed Activity, then the Company
shall have the right to reclaim and receive from the Participant all cash paid
to the Participant pursuant to Section 3 during the one year period immediately
prior to, or at any time following, the date of the Participant’s termination of
employment.



5.
Change of Control. Notwithstanding anything contained herein to the contrary,
unless otherwise determined by the Committee prior to a Change of Control which
occurs during the Three-Year Performance Period, immediately prior to any such
Change of Control, each Participant shall be entitled to a cash payment equal to
the sum of (a) with respect to each completed Performance Period, the Accrued
PBCA at the time of the Change of Control, and (b) with respect to each
uncompleted Performance Period, the Target PBCA. Such cash payment shall be made
within 30 days following the Change of Control; provided that such Change of
Control constitutes a change “in ownership” or “effective control” or a change
in the “ownership of a substantial portion of the assets” of the Company under
Section 409A of the Code and the rulings and regulations issued thereunder (any
such transaction, a “409A Compliant COC”). In the event that such Change of
Control does not constitute a 409A Compliant COC (any such transaction, a
“Non-409A Compliant COC”), to the extent that the Accrued PBCA is no longer
subject to a substantial risk of forfeiture, the Accrued PBCA will be converted
into a right to receive a cash payment. Such cash payment will be distributed to
the Participant on the earlier of the otherwise applicable distribution date set
forth in Section 3 above and the Participant’s separation from service (as
defined by Section 409A of the Code).



To the extent (i) a Participant’s employment was terminated by the Company other
than for Cause or Disability within the 12 months prior to the date on which the
Change of Control occurred, (ii) during such 12 month period the Participant did
not engage in a Proscribed Activity, and (iii) the Committee determines, in its
sole and absolute discretion, that the decision related to such termination was
made in contemplation of the Change of Control, then upon the Change of Control,
the Participant will become entitled to a cash payment equal to the cash payment
to which the Participant would otherwise have been entitled pursuant to the
preceding paragraph on the date of the Change of Control if the Participant’s
employment had continued until the date of the Change of Control. In the event
of a 409A Compliant COC, such cash payment will be made in a lump sum on the
date on which the Change of Control occurs. In the event a Non-409A Compliant
COC occurs, the cash payment will be distributed to the Participant on the first
anniversary of the Participant’s separation from service.


In the event of a Non-409A Compliant COC, then immediately prior to or in
connection with the consummation of the Change of Control, the Company shall pay
into one or more trust(s) (the “Trust(s)”) established between the Company and
any financial institution with assets in excess of $100 million selected by the
Company prior to the Change of Control, as trustee (the “Trustee”), such amounts
as are required in order to fully pay the amounts payable pursuant to this
Section 5 or as are otherwise required pursuant to the terms of the Trust(s),
with payment to be made in cash or cash equivalents. Thereafter, all amounts
payable pursuant to this Section 5 shall be paid out of the Trust

4



--------------------------------------------------------------------------------



(s); provided, however, that the Company shall retain liability for and pay the
applicable Participant any amounts or provide for such other benefits due the
Participant under the Plan for which there are insufficient funds in the
Trust(s), for which no funding of the Trust(s) is required, or in the event that
the Trustee fails to make timely payment.
 
6.
U.S. Federal, State and Local Income Tax Withholding. Any payment made pursuant
to the PBCA will be taxable to the Participant when paid as ordinary income,
subject to wage-based withholding and reporting. The Company will satisfy this
withholding obligation by reducing the cash to be paid in an amount sufficient
to satisfy the withholding obligations. In addition, if the Participant is
vesting in performance-based restricted stock (“PBRSRs”) at the same time as
he/she vests in the PBCA, the amount of the cash to be paid pursuant to the PBCA
may be further reduced in an amount sufficient to satisfy the PBRSR withholding
obligations due (based on the Fair Market Value of the Shares on the vesting
date for the related PBRSRs). This Section 6 shall only apply with respect to
the Company’s U.S. federal, state and local income tax withholding obligations.
The Company may satisfy any tax obligations it may have in any other
jurisdiction in any manner it deems, in its sole and absolute discretion, to be
necessary or appropriate.



7.
Statute of Limitations and Conflicts of Laws. All rights of action by, or on
behalf of the Company or by any shareholder against any past, present, or future
member of the Board of Directors, officer, or employee of the Company arising
out of or in connection with the PBCA or the Award Documents, must be brought
within three years from the date of the act or omission in respect of which such
right of action arises. The PBCA and the Award Documents shall be governed by
the laws of the State of Florida, without giving effect to principles of
conflict of laws, and construed accordingly.



8.
No Employment Right. Neither the grant of the PBCA nor any action taken
hereunder shall be construed as giving any employee or any Participant any right
to be retained in the employ of the Company. The Company is under no obligation
to grant the PBCA hereunder. Nothing contained in the Award Documents shall
limit or affect in any manner or degree the normal and usual powers of
management, exercised by the officers and the Board of Directors or committees
thereof, to change the duties or the character of employment of any employee of
the Company or to remove the individual from the employment of the Company at
any time, all of which rights and powers are expressly reserved.



9.
No Assignment. A Participant’s rights and interest under the PBCA may not be
assigned or transferred, except as otherwise provided herein, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company’s obligation under the PBCA or the Award
Documents.



10.
Unfunded Plan. Any amounts owed under the PBCA shall be unfunded. The Company
shall not be required to establish any special or separate fund, or to make any
other segregation of assets, to assure payment of any earned amounts.



11.
Definitions.



(a)
“Accrued PBCA” means the sum of (i) the ROC Accrued PBCA for all ROC Performance
Periods and (ii) the TSR Accrued PBCA for all TSR Performance Periods.



(b)
“Cause” shall have the meaning set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, or, if none
exists, shall mean a determination of “Cause” under any applicable Severance
Plan, as in effect on the date of grant of the PBCA. Notwithstanding the
foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any


5



--------------------------------------------------------------------------------



Subsidiary, during the one year period following a Change of Control, in no
event shall a failure to meet performance expectations constitute Cause unless
such failure was willful.


(c)
“Company TSR” means the Company’s Total Shareholder Return for a TSR Performance
Period.



(d)
“Company’s Return on Capital” or “Company ROC” means the Company’s tax adjusted
earnings from continuing operations, excluding interest, as a percentage of the
sum of the Company’s average (i) debt, (ii) off-balance sheet debt and (iii)
shareholders’ equity.



(e)
“Comparator Group” means the companies listed on Exhibit A hereto.



(f)
“Disability” means (i) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; (ii) the Participant is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan of the Company;
or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.



(g)
“First ROC Performance Period” means the period from January 1, 2013 through
December 31, 2013.



(h)
“First TSR Performance Period” means the period from January 1, 2013 through
December 31, 2013.



(i)
“Performance Period” means a ROC Performance Period or a TSR Performance Period,
as applicable.



(j)
“Proscribed Activity” means any of the following:



(i)
the Participant’s breach of any written agreement between the Participant and
the Company or any of its Subsidiaries, including any agreement relating to
nondisclosure, noncompetition, nonsolicitation and/or nondisparagement;



(ii)
the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



(iii)
the Participant’s direct or indirect engaging or becoming a partner, director,
officer, principal, employee, consultant, investor, creditor or stockholder
in/for any business, proprietorship, association, firm or corporation not owned
or controlled by the Company or its Subsidiaries which is engaged or proposes to
engage in a business competitive directly or indirectly with the business
conducted by the Company or its Subsidiaries in any geographic area where such
business of the Company or its Subsidiaries is conducted, provided that the
Participant’s


6



--------------------------------------------------------------------------------



investment in 1% or less of the outstanding capital stock of any corporation
whose stock is listed on a national securities exchange shall not be treated as
a Proscribed Activity;


(iv)
the Participant’s direct or indirect, either on the Participant’s own account or
for any person, firm or company, soliciting, interfering with or inducing, or
attempting to induce, any employee of the Company or any of its Subsidiaries to
leave his or her employment or to breach his or her employment agreement;



(v)
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one year
prior to the date of termination of Participant’s employment with the Company
and (B) any customer with which the Participant has had contact or association,
or which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;



(vi)
the Participant’s making of any remarks disparaging the conduct or character of
the Company or any of its Subsidiaries, or their current or former agents,
employees, officers, directors, successors or assigns; or



(vii)
the Participant’s failure to cooperate with the Company or any Subsidiary, for
no additional compensation (other than reimbursement of expenses), in any
litigation or administrative proceedings involving any matters with which the
Participant was involved during the Participant’s employment with the Company or
any Subsidiary.



(k)
“Proscribed Period” means the period beginning on the date of termination of
Participant’s employment and ending on the later of (A) the one year anniversary
of such termination date or (B) if the Participant is entitled to severance
benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.



(l)
“Retirement” means termination of employment for any reason (other than for
Cause or by reason of death or Disability) upon or following attainment of age
55 and completion of 10 years of service, or upon or following attainment of age
65 without regard to years of service; provided that, Retirement shall not be
deemed to occur unless such termination of service constitutes a separation from
service, as defined by Section 409A of the Code.



(m)
“ROC Accrual Percentage” means the percentage of the PBCA that accrues at the
end of each ROC Performance Period pursuant to Section 2 based on the Company's
ROC.



(n)
“ROC Accrued PBCA” means, for each ROC Performance Period, the ROC Accrual
Percentage for each ROC Performance Period times one-third of the ROC PBCA
Award.



(o)
“ROC PBCA Award” means fifty percent (50%) of the dollar amount specified in the
Notification.



(p)
“ROC Performance Period” means the First ROC Performance Period, the Second ROC
Performance Period, or the Third ROC Performance Period, as applicable.




7



--------------------------------------------------------------------------------



(q)
“Rolling Total Shareholder Return” means, for each of the ten (10) consecutive
trading days immediately preceding the first day of the applicable TSR
Performance Period, the percentage change from (i) the closing stock price on
such trading date to(ii) the closing stock price on the corresponding trading
date in the last ten (10) consecutive trading days of the applicable TSR
Performance Period, assuming reinvestment of dividends on the ex-dividend date.



(r)
“Second ROC Performance Period” means the period from January 1, 2014 through
December 31, 2014.



(s)
“Second TSR Performance Period” means the period from January 1, 2013 through
December 31, 2014.



(t)
“Third ROC Performance Period” means the period from January 1, 2015 through
December 31, 2015.



(u)
“Third TSR Performance Period” means the period from January 1, 2013 through
December 31, 2015.



(v)
“Three-Year Performance Period” means the period from January 1, 2013 through
December 31, 2015.



(w)
“Total Shareholder Return” means, for each TSR Performance Period, the sum of
the ten (10) Rolling Total Shareholder Return calculations for the applicable
TSR Performance Period, divided by ten (10).



(x)
“TSR Accrual Percentage” means the percentage of the PBCA that accrues at the
end of each TSR Performance Period pursuant to Section 2 based on the Company’s
TSR Rank.



(y)
“TSR Accrued PBCA” means, for each TSR Performance Period, the TSR Accrual
Percentage for each TSR Performance Period times one-third of the TSR PBCA
Award.



(z)
“TSR PBCA Award” means fifty percent (50%) of the dollar amount specified in the
Notification.



(aa)
“TSR Performance Period” means the First TSR Performance Period, the Second TSR
Performance Period, or the Third TSR Performance Period, as applicable.

  
12.
Other Benefits. No amount accrued or paid under the PBCA shall be deemed
compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.


8



--------------------------------------------------------------------------------





Exhibit A


ARKANSAS BEST CORP
AVIS BUDGET GROUP INC
C. H. ROBINSON WORLDWIDE INC
CELADON GROUP INC
CON-WAY INC
CSX CORPORATION
EXPEDITORS INTERNATIONAL OF WASHINGTON, INC
FEDEX CORPORATION
FORWARD AIR CORP
GATX CORPORATION
HEARTLAND EXPRESS INC
HERTZ GLOBAL HOLDINGS INC
HUB GROUP INC
J.B. HUNT TRANSPORT SERVICES INC
KNIGHT TRANSPORTATION INC
LANDSTAR SYSTEM INC
OLD DOMINION FREIGHT LINE INC.
PACER INTERNATIONAL INC
PHH CORP
SAIA INC
SWIFT TRANSPORTATION CO
TAL INTERNATIONAL GROUP INC
TRINITY INDUSTRIES
UNITED PARCEL SERVICE INC
UNIVERSAL TRUCKLOAD SERVICES INC
UTI WORLDWIDE INC
WERNER ENTERPRISES INC

    





9

